728 So. 2d 631 (1998)
Ex parte Christine HOOKS and Walter L. Young.
(In re Calhoun County Commission
v.
Christine Hooks and Walter L. Young).
1962182.
Supreme Court of Alabama.
December 11, 1998.
Clifford L. Callis, Jr., and Jay E. Stover of Callis & Stover, Rainbow City, for petitioners.
Thomas N. Sowa, Anniston, for respondent.
LYONS, Justice.
The judgment of the Court of Civil Appeals, Calhoun County Comm'n v. Hooks, 728 So. 2d 625 (Ala.Civ.App.1997), is reversed and the cause is remanded for reconsideration in light of Ex parte Horn, 718 So. 2d 694 (Ala.1998).
REVERSED AND REMANDED.
*632 HOOPER, C.J., and ALMON, SHORES, HOUSTON, and COOK, JJ., concur.
MADDOX and SEE, JJ., dissent.